Term Sheet

     
Executive:
Company:
Position:
  Bruce Duncan
Starwood Hotels and Resorts Worldwide, Inc.
CEO



    Employment Terms

1. Term: Executive’s employment with the Company shall be on an interim basis
and continue, subject to earlier termination of such employment pursuant to the
terms of the forthcoming Employment Agreement (hereinafter “Agreement”), until
the first anniversary of the effective date of this Agreement (hereinafter,
“Anniversary Date”), and from year to year thereafter, unless either party
provides written notice within 30 days of the Anniversary Date or any subsequent
Anniversary Date of his or its desire to cancel this Agreement.

2. Duties: Executive shall serve on a full-time basis as CEO of the Company at
the Company’s headquarters located in White Plains, New York. Executive’s duties
and responsibilities as CEO shall be those duties customarily associated with an
officer with a similar title and/or as may be assigned to him from time to time
by the Board of Directors.

3. Base Salary: Annual compensation shall be $1,000,000.00, payable in
accordance with the usual payroll practices and policies from time to time in
effect at the Company. Executive’s annual compensation shall be retroactive to
April 1, 2007, the start date of Executive’s employment as CEO. Base salary for
any partial service years under the Agreement shall be pro rated. Executive
shall not be eligible to receive any compensation for his services as a member
of the Company’s Board of Directors during the Term of the Agreement.

4. Bonus: During the Term of the Agreement, Executive shall participate in the
Annual Incentive Plan for Certain Executives (“AIP”) maintained by the Company
for senior executive officers at a level that is not less than the maximum
participation level made available to any Company senior executive (determined
without regard to period of service or similar criteria that might otherwise be
necessary to entitle Executive to such level of participation); provided,
however, that conditioned upon attainment of target performance measure
requirements based on one or more performance measures set forth in the AIP, the
target Bonus (“Target Bonus”) for each calendar year during the Term for which
Executive shall be eligible shall be $2,000,000.00 (partial years to be pro
rated). All bonus payments under the Agreement shall be subject to the terms and
conditions of the AIP and will be delivered according to the regular AIP payout
schedule. An annual bonus shall not be deemed earned by Executive until the
Company has determined his entitlement to such bonus in accordance with the AIP
and Company practice.

5. Stock/Options Grant: On or about the Effective Date of the Agreement with
Executive, the Company shall award the Executive, pursuant to the terms of the
2004 LTIP, equity awards having a value of $2,000,000.00, payable as fifty
percent (50%) restricted stock and fifty percent (50%) stock options, subject to
the customary vesting provisions.

6. Vacation and Sick Leave: During the Term of the Agreement, Executive shall be
entitled to vacation and sick leave benefits under the Company’s policies equal
to the maximum available to any Company senior executive, determined without
regard to the period of service that might otherwise be necessary to entitle
Executive to such vacation or sick leave under standard Company policy.

7. Business and Entertainment Expenses: Subject to the Company’s policies and
procedures with respect to expense reimbursement as applied to its senior
executive employees generally, during the Term of the Agreement, the Company
shall reimburse Executive for, or pay on behalf of Executive, reasonable and
appropriate expenses incurred by Executive for business-related purposes, dues
and fees to industry and professional organizations, reasonable costs of
entertainment and business development and business-related travel, including,
but not limited to, travel away from the Company’s Headquarters in White Plains,
New York to other locations on Company business. The Executive shall be entitled
to use first-class travel accommodations for such business-related travel.

8. Temporary Housing Allowance: The Company shall provide temporary housing in
or around the New York/Connecticut area during the Term of the Agreement, which
may include accommodations at the Company’s hotels.

9. Car and Driver: The Company shall make available to Executive a driver and
car service for business purposes in New York during the Term of this Agreement.

10. Chicago Office: In addition to Executive’s office at the Company’s
headquarters in White Plains, New York, the Company agrees to maintain
Executive’s current office in Chicago, Illinois (hereinafter, “Chicago Office”),
and to staff the Chicago Office with an executive secretary to support
Executive. Executive agrees and acknowledges that the headquarters of the
Company is and shall remain in White Plains, New York and that no corporate
functions will be moved from the White Plains corporate headquarters, except as
may otherwise be approved by the Board. The Company shall reimburse the
Executive for any additional income tax liability, on a grossed-up basis,
related to or resulting from payments to Executive during the term of this
Agreement to the extent that in executing his duties under this Agreement
Executive’s tax residency status is deemed changed, in accordance with
applicable law, from Illinois to New York (or Connecticut, if applicable).

11. Company Aircraft: The Company shall make available to Executive a
Company-owned or leased private aircraft for business-related travel, including
for travel to and from Executive’s primary residence in Chicago, Illinois. The
use by Executive of any Company aircraft shall at all times be subject to
Company policies and procedures and to the availability of such aircraft.

12. Other Benefits. Executive shall participate in, and be eligible to receive,
all other benefits, including 401k, medical, dental and disability plans
coverage, as may be provided by the Company to other Executive employees from
time to time pursuant to the terms and conditions of such benefit plans,
programs and/or policies. Except as set forth herein, Executive shall not be
entitled to receive any other benefits during the Term, unless expressly
provided for and agreed to by the Company. The Company shall not be obligated to
institute, maintain, or refrain from changing, amending or discontinuing any
benefit plan or program of the Company, so long as such changes are similarly
applicable to other senior executive employees. Following the termination of
this Agreement, Executive shall be permitted to participate in the Company’s
retiree welfare benefit plans, as may be provided by the Company to other
retired executive employees from time to time pursuant to the terms and
conditions of such welfare benefit plans.

13. Non-Solicitation: Executive agrees that during the employment term and for
12 months following Executive’s employment, Executive shall not in any manner,
directly or indirectly, assist, solicit, induce or encourage, or attempt to
assist, solicit induce, or encourage, any employee of the Company or any of its
subsidiaries, to terminate or abandon his or her employment for any purpose
whatsoever.

14. Confidential Information: Executive shall not, at any time, make use of or
disclose, directly or indirectly, any (i) trade secret or other confidential or
secret information of the Company or of any of its subsidiaries or (ii) other
technical, business, proprietary or financial information of the Company or of
any of its subsidiaries not available to the public generally or to the
competitors of the Company or to the competitors of any of its subsidiaries
(“Confidential Information”), except to the extent that such Confidential
Information (a) becomes a matter of public record or is published in a
newspaper, magazine or other periodical or on electronic or other media
available to the general public, other than as a result of any act or omission
of Executive or (b) is required to be disclosed by any law, regulation or order
of any court or regulatory commission, department or agency, provided that
Executive gives prompt notice of such requirement to the Company to enable the
Company to seek an appropriate protective order.

15. Intellectual Property: Executive shall not, at any time, have or claim any
right, title or interest in any trade name, patent, trademark, copyright, trade
secret, intellectual property, methodologies, technologies or other similar
rights relating to the Company’s business (collectively, “Intellectual
Property”) belonging to the Company or any of its affiliates and shall not have
or claim any right, title or interest in or to any material or matter of any
kind prepared for or used in connection with the business or promotion of the
Company or any of its affiliates, whether produced, prepared or published in
whole or in part by Executive or by the Company or any of its affiliates. All
Intellectual Property that is conceived, devised, made, developed or perfected
by Executive, alone or with others, during Executive’s employment that is
related in any way to the Company’s or any of its affiliates’ business or is
devised, made, developed or perfected utilizing equipment or facilities of the
Company or its affiliates shall be promptly disclosed to the Board, are works
for hire and become the sole, absolute and exclusive property of the Company. If
and to the extent that any of such Intellectual Property should be determined
for any reason not to be a work for hire, Executive hereby assigns to the
Company all of Executive’s right, title and interest in and to such Intellectual
Property.

16. Notice of Termination of Agreement: If the Company or Executive desires to
terminate Executive’s employment hereunder at any time prior to expiration of
the Term, it or he shall do so by giving no less than 15 days written notice to
the other party that it or he has elected to terminate Executive’s employment
hereunder and stating the effective date (which shall not be December 31 of any
year) and reason for such termination, provided that no such action shall alter
or amend any other provisions hereof or rights arising hereunder. Upon any
termination of Executive’s employment hereunder for whatever reason Executive
shall, if and to the extent requested to do so by the Board, forthwith resign
any and all positions he may then be holding with the Company or any subsidiary
of the Company. Upon termination of Executive’s employment under the Agreement
(unless termination shall be for Cause, as defined below), Executive agrees, at
the Company’s election, to serve on the Board of Directors, subject to the
customary procedures and requirements of Board membership, including nomination
and election.

17. Payments upon Termination:

17.1 Payment Upon Death or Permanent Disability: Upon the termination of
Executive’s employment due to death or permanent disability, (a)Executive or his
legal representatives shall be entitled to receive (i) Base Salary through the
date of termination, plus (ii) Base Salary for a period of three (3) months from
the date of termination and (iii) a pro rated portion of Target Bonus through
the date of termination, payable in accordance with, and subject to, the terms
of the AIP as well as payroll policies in effect at the Company as if Executive
was employed at the time and (b) all of Executive’s unvested restricted stock
and stock options shall immediately vest as of the date of termination..
Executive or his legal representatives shall also be entitled to any accrued and
unpaid vacation pay or other benefits that may be owed in accordance with the
Company’s policies.

17.2 Payment Upon Termination Without Cause or Termination by Executive for Good
Reason. If Executive’s employment is terminated by the Company at any time
during the Term of the Agreement without Cause, which shall include the
Company’s appointment of a successor CEO, or if Executive terminates his
employment with the Company at any time during the Term of the Agreement for
Good Reason, (a) Executive shall be entitled to (i) an amount equal to Base
Salary through the date of termination and (ii) provided that Executive has
served as CEO of the Company for at least three (3) months prior to his
separation under this paragraph, a pro rated portion of Target Bonus through the
date of termination, payable in accordance with, and subject to, the terms of
the AIP and (b) fifty percent (50%) of Executive’s then unvested stock options
and restricted stock shall immediately vest as of the date of termination. . All
remaining unvested stock option and restricted stock grants shall continue to be
subject to customary vesting terms, and Executive’s service as an employee or as
a member of the Board of Directors shall count as service for purposes of
vesting. Executive shall also be entitled to any accrued and unpaid vacation pay
or other benefits which may be owed in accordance with the Company’s policies.
All payments to Executive shall be in accordance with the Company’s plans,
practices and payroll policies in effect at the Company.

(a) Good Reason Defined. For purposes of the Agreement, the term “Good Reason”
shall mean, without Executive’s consent:

(b) a reduction in Executive’s Base Salary;

(c) a substantial and material reduction or elimination of any benefits to which
Executive is entitled as provided for under this Agreement;

(d) Notwithstanding the foregoing, in the event that Executive provides written
notice of termination for Good Reason, the Company shall have the opportunity to
cure such circumstances within thirty (30) days of receipt of such notice. If
Executive does not deliver to the Company a notice of termination within the
sixty (60) day period after Executive has knowledge that an event constituting
Good Reason has occurred, such event will no longer constitute Good Reason.

17.3 Payment Upon Termination for Cause or Termination by Executive without Good
Reason. Except for Base Salary through the day on which Executive’s employment
was terminated and any accrued and unpaid vacation pay or other benefits which
may be owed in accordance with applicable law, Executive shall not be entitled
to receive severance or any other compensation or benefits after the last date
of employment with the Company upon the termination of Executive’s employment by
the Company for Cause or by the Executive without Good Reason.

(a) Cause Defined. For purposes of the Agreement, the term “Cause” shall mean
the occurrence of any of the following events during the Term: (a) fraud,
misappropriation, embezzlement, or sexual (or other forms of) harassment in
connection with Executive’s duties for the Company or any affiliate; (b) the
Executive’s intentional misconduct in connection with the Company’ business,
refusal to follow the reasonable directions of the Company or a breach of the
Agreement, provided the Company notifies the Executive of the acts deemed to
constitute such intentional misconduct, refusal or breach in writing; (c) a
conviction or plea of guilty or nolo contendere to a felony (other than one
arising from the operation of a motor vehicle that does not involve an accident
involving injury to a third party); (d) engaging in an act of gross negligence
in connection with the Company’s business (which term shall not include good
faith business judgments made in the normal course of the Executive’s duties);
or (e) the Executive’s failure to observe and comply with Company policies,
codes and/or the provisions of the covenants contained herein, including, but
not limited to, Executive’s confidentiality and non-solicitation obligations.

17.4 Vesting of Stock Options and Restricted Stock under Certain Circumstances.
From and after the date at which Executive ceases to be CEO of the Company, if
Executive is not subsequently renominated for election to the Company’s Board of
Directors or not reelected to the Board of Directors, (other than at the request
of the Executive not to be so renominated or upon Executives refusal to serve),
all of Executive’s then unvested stock options and restricted stock shall
immediately vest as of the date of the Company’s proxy statement (in the case of
a failure to renominate the Executive) or the date of the Company’s annual
shareholder’s meeting (in the case of Executive’s failure to be reelected).

17.5 Payments upon Change in Control. In the event that Executive’s employment
is terminated without cause or Executive Terminates his employment with the
Company for “good reason” within one year after a Change in Control, Executive
will be entitled to receive (i) Base Salary through the date of Termination;
(ii) a pro rated bonus through the date of termination; (iii) an amount in cash
equal to three times the Executive’s Base Salary and target bonus; and (iv)
immediate vesting of all of Executive’s unvested stock options and restricted
stock. If and to the extent that any of the foregoing shall be subject to
Federal excise tax as a “parachute payment” under then existing tax laws, the
Company will “gross up” payments to the Executive such that the net amount
received by Executive will equal the amount he would have received had no such
excise tax been payable.

17.6 Condition to Post-Employment Payments All payments and benefits due to
Executive under the payment provisions arising from a separation of employment
that are not otherwise required by law shall be contingent upon execution by
Executive (or Executive’s beneficiary or estate) and the Company of a mutual
general release of all claims arising out of the Agreement or Executive’s
employment by the Company hereunder, to the maximum extent permitted by law,
releasing the Executive, his beneficiaries or estate and the Company, its;
affiliates and its current and former stockholders, directors, employees and
agents of all claims.

18. Withholding: The Base Salary and all other payments, grants and awards to
Executive for his services to the Company shall be subject to all withholding
and deductions required by federal, state or other law (including those
authorized by Executive but not otherwise required by law), including but not
limited to state, federal and local income taxes, unemployment tax, Medicare and
FICA, together with such deductions as Executive may from time to time
specifically authorize under any employee benefit program which may be adopted
by the Company for the benefit of its senior executives or Executive.

19. Arbitration: In the event of any controversy, dispute or claim arising out
of or related to this Agreement or Executive’s employment by the Company, the
parties shall negotiate in good faith in an attempt to reach a mutually
acceptable settlement of such dispute. If negotiations in good faith do not
result in a settlement of any such controversy, dispute or claim, it shall be
finally settled by expedited arbitration conducted by a single arbitrator
selected in accordance with the National Rules of the American Arbitration
Association. The expenses of the arbitration shall be borne by the Company; and
the Company shall bear its own legal fees and expenses and pay, at least
monthly, all of Executive’s legal fees and expenses incurred in connection with
such arbitration, except that Executive shall have to reimburse the Company for
his legal fees and expenses if the arbitrator finds that Executive brought an
action in bad faith. The arbitration shall take place in New York, New York.
Notwithstanding the dispute resolution procedures contained in this paragraph,
either party may apply to any court sitting in the County, City and State of New
York (i) to enforce this agreement to arbitrate, (ii) to seek provisional
injunctive relief so as to maintain the status quo until the arbitration award
is rendered or the dispute is otherwise resolved, (iii) to confirm any
arbitration award, or (iv) to challenge or vacate any final judgment, award or
decision of the Arbitrator that does not comport with the express provisions of
this paragraph.

